DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 28 May 2022. Claims 1, 3 and 6-7 have been amended. Claims 2 and 4-5 have been cancelled. No claims have been added. Therefore, claims 1, 3 and 6-7 are presently pending in this application.
Claims 1, 3 and 6-7 are allowed based on the examiner’s amendment and examiner’s reasons for allowance below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 May 2022 is compliant with 37 CFR 1.97 and has been considered by the examiner.
Drawings
The drawings were received on 28 May 2022. These drawings are acceptable.
Specification
The substitute specification filed 28 May 2022 are entered as they are compliant with 37 CFR 1.125(b) and (c).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is the “elements” having the function of being “structural”, as recited in lines 21-22 of claim 1 and lines 39-40 of claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see the remarks filed 28 May 2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-4, the 35 U.S.C. 112(b) rejections of claims 1-7 and 35 U.S.C. 112(a) rejection of claim 7 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections of claims 1-4, the 35 U.S.C. 112(b) rejections of claims 1-7 and 35 U.S.C. 112(a) rejection of claim 7 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrzej Malarz on 08 June 2022.
The application has been amended as follows: 
In claim 1, in line 1 replace “comprising” with --comprising:--. In line 3 replace “immovable crossbars” with --first and second immovable crossbar--. In line 6 replace “for a support of a patient’s” with --for supporting a patient’s--. In line 7 replace “the systems” with --the systems of actuators--. In line 12 replace “immovable crossbar” with --second immovable crossbar--. In line 14 replace “the immovable” with --the first immovable--. In line 21 replace “(1) having structural elements (14)” with --(1), having structural elements (14),--.
In claim 3, in line 2 replace “wherein the holder (7) with its upper back surface” with --wherein an upper back surface of the holder (7)--. In line 3 replace “the immovable” with --the first immovable--.
In claim 6, in line 4 replace “hangers connected on both ends with linear actuators mounted” with --hangers mounted--. In line 17 replace “actuator mounted to the holder (7) and hanging” with --actuator hanging--. In line 18 replace “attached to the” with --attached to movable crossbars of the--. In line 24 “actuators (8) in the same space around the” with --actuators (8) and sling hangers holding the--. In line 26 replace “girdles by a movement of the holder (7) by” with --girdles, by a movement of the holder (7) moved by--. In lines 28-30 replace “(7), wherein the linear actuators (8) are mounted to the holder (7) and to the movable crossbars supporting the patient's head and shoulders, whereby the holder (7) has a” with --(7), whereby the holder (7) has the--. In line 31 replace “the immovable crossbars” with --a first immovable crossbar--. In line 33 replace “the immovable crossbar (6), wherein on the” with --the first immovable crossbar (6), wherein on a second--. In line 39 replace “the support frame (1) having structural elements (14)” with --the horizontal support frame (1), having structural elements (14),--.
In claim 7, in line 5 replace “selecting select a” with --selecting a--. In line 12 replace “whose the transversal” with --whose transversal--. In lines 14-15 replace “that the holder's (7) upper surface moves” with --that the holder (7) moves--. In line 16 replace “whereas movements of the” with --whereas movements of each of the linear--. In line 17 replace “connected to the surface of the holder (7) cause lateral”” with --connected to the holder (7) cause the lateral--. In lines 18-19 replace “spine at a designated deviation angle with an adequate frequency and an amplitude of a relocation selected” with --spine to be at a designated deviation angle with the selected proper frequency and amplitude of the relocation set--.
Reasons for Allowance
Claims 1, 3 and 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, such that “A device for spine rehabilitation comprising: a support frame, a first and second immovable crossbar, movable crossbars, a holder, systems of actuators for supporting a patient's head, shoulders, hip, knees, and feet, wherein the systems of actuators are equipped with linear actuators (8) mounted to the holder (7) and the movable crossbars supporting the patient’s head and shoulders, whereby the holder (7) has a driving motor (9) situated horizontally and mounted to the second immovable crossbar (6) of the support frame (1) and in a lower part the holder is rotationally mounted, at a rotation point (10) of the holder, to the immovable crossbar (6), wherein on the first immovable crossbar (2) of the holder (7) there are balls or rollers (11) which allow for a smooth movement of the holder (7) in the horizontal plane, wherein the holder (7) is equipped with slidable actuators (12) allowing the device to be adjusted to an anthropometric size of the patient, wherein sling hangers are connected on both ends of the sling hangers with the linear actuators mounted to the holder (7)”.
The closet prior arts of record are Kwaśniewski (PL 226,008 B1) and Bornkamp (EP 2,311,424 A1). However, the prior arts of record, neither alone or in combination, disclose the limitations defining the structural relationship between system of actuators, the sling hangers, the immovable crossbars, the driving motor and the holder as recited in amended claim 1 and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. 
Claim 6 recites a method claim including similar structure to amended claim 1 including the sling hangers, the linear actuators, the holder and the driving motor. As with claim 1, the prior arts of record, neither alone or in combination, disclose the limitations defining the structural relationship between system of actuators, the sling hangers, the immovable crossbars, the driving motor and the holder as recited in amended claim 6 and, therefore, allowable for the same reasons as amended claim 1. Therefore, claims 1, 3 and 6-7 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rassman (5,192,304 A), Johnson (2013/0184615 A1), Hartman (2013/0085531 A1), Cook (8,257,285 B2), Ryan et al. (6,971,997 B1) are cited to show spinal rehabilitation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785